i          i        i                                                              i      i      i




                                 MEMORANDUM OPINION


                                         No. 04-08-00574-CV


                                Darren S. FALLIS and Stacy D. Fallis,
                                            Appellants

                                                  v.

           RIVER MOUNTAIN RANCH PROPERTY OWNERS ASSOCIATION, INC.
                                  Appellee

                        From the County Court at Law, Kendall County, Texas
                                   Trial Court No. 07-307-CCL
                             Honorable Bill R. Palmer, Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice

Delivered and Filed: November 5, 2008

DISMISSED FOR LACK OF JURISDICTION

           On September 15, 2008, noting that the trial court’s May 7, 2008, order granting Appellee

River Mountain Ranch Property Owners Association’s motion for summary judgment did not appear

to be a final order, we ordered appellants to show cause why this appeal should not be dismissed for

lack of jurisdiction.
                                                                                  04-08-00574-CV

       Since that time, on October 1, 2008, the trial court, upon further review, withdrew and

vacated its May 7, 2008, order granting summary judgment and set the case for trial.

       We, therefore, dismiss this appeal for lack of jurisdiction.



                                                      PER CURIAM




                                                -2-